Title: To James Madison from Isaac Wilbour, [ca. 1 March 1817]
From: Wilbour, Isaac
To: Madison, James


        
          Sir
          [ca. 1 March 1817]
        
        You will not think it arrogant if it is suggested that until perfection becomes a human priviledge we shall always be indebted to experience for that course which will best subserve publick purposes; & when experience points out every honest Man walks in the path. The Money paid for the faithful discharge of the duties of Office; is presumed to be a complete equivalent ther-for. All the influence accruing in consequence of the publick patronage is due to the publick, used in the best possible way to promote its interest. When you are made sensible that seven Years experience in this State proves the publick in the last point of view has not recd. its due, you will place Office in the hands of a tried Man who will render it. The present incumbent holding the Office of Collector in the port of Providence in this State & those who recommended him to that Office have witheld their Votes from Republican candidates for Office, & by co-operating with the Federalists the power in this State was wrested from the friends of the Genl. Administration.
        Wherefore it is that I recommend Genl. Jeremiah B. Howell to fill the Office of Collector of the port of Providence in this State in place of the present incumbent.
        You would deem it an insult for me to attempt to spread Genl. Howells publick Character before one who is a more competent Judge.
        
        It can only be said that I regret sincerely that powers are wanting to do ample justice to a private Character marked with distinguished Virtues from its earliest existence. Nor is it to be infered because there is no more said that the appointment on account of the publick as well as the Merit of the candidate does not lie very near the Heart of Yours with greate Respect
        
          Isaac Wilbour
        
      